COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:               01-13-00277-CV
Trial Court Cause
Number:                     2012-51725
                            Carolyn Calkins James, Individually and as next friend of her elderly mother, Mary Olive
Style:                      Calkins
                            v Honorable Olen Underwood, Honorable Patrick Sebesta and Fidelity and Deposit
                            Company of Maryland, Richard Stephen Calkins as agent in fact for Mary Olive Calkins
                            and Michael Easton, Individually and as assignee of Richard Stephen Calkins
Date motion filed*:         December 19, 2013
Type of motion:             Motion for Extension of Time to File Reply Brief
Party filing motion:        Carolyn James, individually and as next friend of her elderly mother, Mary Olive Calkins
Document to be filed:       Appellant's Reply Brief

Is appeal accelerated?      Yes       No

If motion to extend time:
         Original due date:                             December 20, 2013
         Number of previous extensions granted:         one
         Date Requested:                                January 16, 2014

Ordered that motion is:

              Granted
                    If document is to be filed, document due: January 3, 2014
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                         The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Harvey Brown
                          Acting individually           Acting for the Court

Panel consists of

Date: December 23, 2013
     COURT OF APPEALS FOR THE
FIRST DISTRICT OF TEXAS AT HOUSTON

        ORDER ON MOTION